

117 S1698 IS: Hemp Access and Consumer Safety Act
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1698IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Wyden (for himself, Mr. Paul, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow for hemp-derived cannabidiol and hemp-derived cannabidiol containing substances in dietary supplements and food. 1.Short titleThis Act may be cited as the Hemp Access and Consumer Safety Act.2.Regulation of hemp-derived cannabidiol and hemp-derived cannabidiol containing substances(a)Inclusion in definition of dietary supplementSection 201(ff)(3)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)(3)(B)) is amended in each of clauses (i) and (ii) by inserting (other than hemp, hemp-derived cannabidiol, or a substance containing any other ingredient derived from hemp) after an article.(b)DefinitionSection 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by adding at the end the following:(ss)The term hemp has the meaning given such term in section 297A(1) of the Agricultural Marketing Act of 1946..(c)Prohibited actSection 301(ll) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(ll)) is amended, in the matter preceding subparagraph (1), by inserting (other than hemp, hemp-derived cannabidiol, or a substance containing any other ingredient derived from hemp) after made public.(d)LabelingConsistent with the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the Secretary of Health and Human Services may—(1)establish labeling and packaging requirements for dietary supplements and food that contain hemp, hemp-derived cannabidiol, or a substance containing any other ingredient derived from hemp; and(2)take additional enforcement actions with respect to products labeled as dietary supplements but not meeting the definition of such term in section 201(ff)(3)(B) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff)(3)(B)), as amended by subsection (a).